Name: Commission Regulation (EEC) No 2586/83 of 14 September 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/ 14 Official Journal of the European Communities 16. 9 . 83 COMMISSION REGULATION (EEC) No 2586/83 of 14 September 1983 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 984/81 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 984/81 (2), as last amended by Regulation (EEC) No 1959/83 (3), fixes certain selling prices of beef and veal taken over by the intervention agencies before 1 May 1983 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 June 1983 ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (3) of Regulation (EEC) No 984/81 , '1 May 1983 ' is hereby replaced by '1 June 1983 '. Article 2 This Regulation shall enter into force on 19 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 99, 10 . 4. 1981 , p. 34. O OJ No L 192, 16. 7. 1983, p . 33 .